DETAILED ACTION
Claims 3-14 are presented for examination. Claims 1-2 are cancelled.
The December 14, 2020 restriction requirement is withdrawn as a result of the cancellation of the claims for Groups I-II.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3.	An electrolyte refilling system for a battery pack comprising:
(1)	a plurality of battery cells each comprising a cell accommodating case configured to accommodate [[the]] an electrode assembly comprising a negative electrode plate, a positive electrode plate, and a separator interposed between the negative electrode plate and the positive electrode plate,
wherein the cell accommodating case has, on one side thereof, a cell filling port comprising a filling valve, and has, on the other side thereof facing the cell filling port, a cell discharge port comprising a discharge valve;
(2)	a battery pack in which the cell filling port of each battery cell is connected in parallel to each other through a main filling tube,
the cell discharge port of each battery cell is connected in parallel to each other through a main discharge tube, 
the cell filling ports and the cell discharge ports are accommodated in an outer case, and a main filling port of the main filling tube and a main discharge port of the main discharge tube pass through the outer case and are exposed to the outside;
(3)	a liquid filling pump connected to the main filling port of the main filling tube of the battery pack;
(4)	a solvent tank comprising a solvent valve configured to supply or block the solvent supplied to the liquid filling pump;

(6)	an electrolyte refilling determining unit configured to calculate a 1C capacity holding rate (%) of the battery pack and determine [[the]] a necessity of refilling the electrolyte; 
(7)	a supply amount calculating unit configured to calculate amounts of the solvent and electrolyte to be supplied to the solvent tank and the electrolyte tank;
(8)	a control unit configured to control, according to the determination of the necessity of refilling the electrolyte from the electrolyte refilling determining unit, the filling valve, the discharge valve, the liquid filling pump, the solvent valve, and the electrolyte valve so as to supply the calculated amounts of solvent and electrolyte to each battery cell constituting the battery pack; and
(9)	a notifying unit configured to notify a user of the necessity of refilling the electrolyte and the calculated amounts of solvent and electrolyte.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed inventions of claims 3 and 11, specifically the claimed electrolyte refilling system and method of refilling an electrolyte in a battery pack, including a plurality of battery cells, and a main filling tube connected to each of said battery cells in parallel, including the combination of components and steps thereof:
an electrolyte refilling determining unit configured to calculate a 1C capacity holding rate (%) of the battery pack and determine a necessity of refilling the electrolyte;
a supply amount calculating unit configured to calculate amounts of the solvent and electrolyte to be supplied to the solvent tank and the electrolyte tank;
a control unit configured to control, according to the determination of the necessity of refilling the electrolyte from the electrolyte refilling determining unit, the filling valve, the discharge valve, the liquid filling pump, the solvent valve, and the electrolyte valve so as to supply the calculated amounts of solvent and electrolyte to each battery cell constituting the battery pack; and

See also Figures 3 and 4 for illustrative purposes.
The closest art of record includes Harris (US 2010/0124691), Battlebury (GB 2,333,888), Pauling (US 6,355,373), and Hodges et al (GB 2,522,395).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723